Citation Nr: 0200716	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  01-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than May 28, 
1999, for a grant of service connection for bilateral hearing 
loss.  

2.  Entitlement to an effective date earlier than April 20, 
2000, for a grant of service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that granted service connection for bilateral 
hearing loss and tinnitus.  The veteran disagreed with the 
effective dates assigned for the grants of service connection 
for these disabilities, and this appeal ensued.  

In March 2001, the veteran gave sworn testimony before a 
hearing officer at the RO.  In November 2001, he gave sworn 
testimony before the undersigned Board member at a hearing in 
Washington, D.C.  Transcripts of both hearings are of record.  
The matter is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's original claim of entitlement to service 
connection for bilateral hearing loss was received on May 28, 
1999, and was granted by a rating decision the following 
December, effective from the date of receipt of the original 
claim.  

3.  The veteran complained of tinnitus when privately 
evaluated on July 22, 1999, but tinnitus was not found when 
he was examined by VA the following December.  

4.  Private medical reports received on April 20, 2000, also 
reflected complaints of occasional tinnitus in both ears.  

5.  A rating decision dated in June 2000 granted service 
connection for tinnitus, effective from April 20, 2000.  



CONCLUSIONS OF LAW

1.  The criteria for an effective earlier than May 28, 1999, 
for a grant of service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.155(a), 3.400 (2001).  

2.  The criteria for an effective date earlier than April 20, 
2000, for a grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.155(a), 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran's original claim of 
entitlement to service connection for bilateral hearing loss 
was received on May 28, 1999, and was granted by a rating 
decision the following December, effective from the date of 
receipt of the original claim.  The record also demonstrates 
that the veteran complained of tinnitus when privately 
evaluated on July 22, 1999, but that the presence of tinnitus 
was not confirmed on VA examination the following December.  
However, private medical reports received on April 20, 2000, 
reflected complaints of occasional tinnitus in both ears.  A 
rating decision dated in June 2000 granted service connection 
for tinnitus, effective from April 20, 2000.  

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  If, however, a claim of entitlement 
to service connection is received within a year following 
separation from service, the effective date will be the day 
following separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  

The veteran indicated at his hearing in November 2001 that he 
did not file a claim for service connection for bilateral 
hearing loss prior to May 1999.  When asked whether he ever 
thought of filing a claim before 1999, he replied, 
"Actually, I was ignorant of that fact."  He said that he 
"assumed a disability was an arm, leg, something shot off, 
or something, and really, I just didn't know about it."  He 
stated that "I wasn't advised of anything like that.  So I 
guess you put it down to ignorance."  

The veteran maintains, and testified, that he had excellent 
hearing when he entered service and poor hearing when he was 
separated from service.  The record shows that his military 
occupational specialty was light weapons infantryman.  His 
service medical records show that bilateral hearing loss was 
noted when he was examined for separation in November 1969.  
Thus, the veteran contends that he should have been informed 
of his hearing loss at the time of his separation from 
service.  He testified that had he been so informed, he would 
have filed a claim for service connection immediately.  The 
veteran's representative maintained at the hearing that it 
had once been the practice of the Defense Department to send 
a copy of every discharge physical examination directly to 
VA, which would then be screened.  The representative stated 
that if the veteran had a disability, he would be called in 
and examined.  

The Board observes that VA has no jurisdiction over the 
Defense Department.  That department's failure to notify VA 
of a potential claim may not now be used to establish an 
effective date for service connection earlier than that 
authorized by law.  See O.P.M. v. Richmond 496 U.S. 414, 416 
(1990) (holding that payment of money from the Federal 
Treasury cannot be made unless authorized by a statute); Pfau 
v. West, 12 Vet. App. 515, 517 (1999).

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 
(2000), the RO granted the earliest effective date for a 
grant of service connection for bilateral hearing loss that 
the law allows.  

Even in situations in which VA may be under an affirmative 
obligation to distribute information to eligible veterans and 
eligible dependents regarding the benefits and services to 
which they may be entitled under laws administered by VA, 
38 U.S.C.A. § 7722(c),(d) (West 1991), this obligation is not 
unlimited.  See Kluttz v. Brown, 7 Vet. App. 304, 307 (1994); 
Gold v. Brown, 7 Vet. App. 315, 318-19 (1995); Smith v. 
Derwinski, 2 Vet. App. 429, 431-32 (1992).  Under the 
statute, VA is required to take only those actions that are 
reasonable under the circumstances involved.  Smith.  It is 
not shown that VA was even aware of the veteran's bilateral 
hearing loss until he filed his original claim for service 
connection in May 1999.  In any case, as the veteran 
acknowledged at his hearing in November 2001, no actual claim 
was filed until the RO received his original claim for 
service connection in 1999.  

The claim for an earlier effective date for service 
connection for tinnitus presents a slightly different 
picture, but with the same result.  The record shows that the 
veteran complained of tinnitus when he was privately 
evaluated on July 22, 1999, but the presence of tinnitus was 
not confirmed on VA examination in December 1999.  However, 
private medical reports received on April 20, 2000, showed 
that when the veteran was examined on March 20, 2000, he 
complained of occasional tinnitus in both ears.  The RO used 
the date of receipt of the private treatment records to 
establish the effective date of service connection for 
tinnitus.  The rating decision itself seems to have 
associated the tinnitus with the service-connected bilateral 
hearing loss, and service connection seems to have been based 
on a finding that the tinnitus was secondary to the service-
connected disability.  See 38 C.F.R. § 3.310(a) (2001).  

However, with any original claim for service connection, 
whether on a direct or secondary basis, the general rule 
cited above applies unless another specific exception 
applies.  No such exception obtains in this case; 
accordingly, the earliest date that service connection could 
have been established for service connection for tinnitus was 
the date of receipt of the claim, here April 20, 2000.  See 
38 U.S.C.A. § 5110(a).  This was the date established by the 
RO.  

The RO seems to have treated the receipt of a private medical 
report as the filing of a claim for service connection.  The 
date of receipt of private medical reports may be used to 
establish the effective date of entitlement to an increased 
rating in a case where service connection is already 
established.  See 38 C.F.R. § 3.157(b)(2) (2001).  This is 
usually not the case, however, with the establishment of the 
effective date for service connection.  Although any 
communication or action indicating an intent to apply for one 
or more benefits administered by VA "may be considered an 
informal claim," 38 C.F.R. § 3.155(a), even an informal 
claim for VA benefits must identify the benefit sought.  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (Court's 
emphasis).  

Moreover, "[t]he mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  Id. at 
35.  The United States Court of Appeals for Veterans Claims 
(Court) has emphasized this point:  "[T]he effective date of 
an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection [between a claimed disorder and a service-
connected disorder], but on the date that the application 
upon which service connection was eventually awarded was 
filed with VA.  [Case citations omitted.]  Furthermore, 
because the appellant had not been granted service connection 
for his anxiety disorder, the mere receipt of medical records 
cannot be construed as an informal claim."  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  

In Lalonde, the Board denied a claim of entitlement to an 
effective date for service connection for an anxiety disorder 
earlier than the date of receipt of the claim therefor in 
March 1993.  It is significant that the Court, in affirming 
the Board, specifically noted that while being treated by VA, 
the veteran had consistently complained, at least since 1964, 
of a nervous condition.  However, the Court found that the 
record was devoid of any communication from the veteran prior 
to March 1993 that could be construed as a formal or informal 
claim for benefits that identified the benefit sought - 
service connection for his nervous condition.  Id. at 381-82.  
See KL v. Brown, 5 Vet. App. 205, 208 (1993) (VA outreach 
center records showing that veteran sought assistance for 
depression, substance abuse and domestic, marital, housing, 
and vocational problems did not show any intent on his part 
to seek service connection for post-traumatic stress disorder 
and did not identify the benefit sought - service 
connection).  It would seem to follow that the mere presence 
of a complaint of tinnitus on a private medical report does 
not warrant an effective date for service connection 
retroactive to that time.  

The RO treated the receipt of the private medical report as 
an informal claim for service connection for tinnitus, but it 
was not obliged to do so.  This situation must be 
distinguished from that presented in Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001), where the veteran had 
submitted evidence of a medical disability and made a claim 
for the highest rating possible, and had also submitted 
evidence of unemployability.  The United States Court of 
Appeals for the Federal Circuit held that the submitted 
evidence had sufficiently identified the benefit sought under 
38 C.F.R. § 3.155(a) and that VA was obliged to treat the 
evidence of unemployability as a claim for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  Id. at 1384.  However, a claim 
for a TDIU is a claim for increased compensation within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and not a claim for 
service connection.  See Norris v. West, 12 Vet. App. 420-21 
(1999).  

It follows from the foregoing that an effective date for 
service connection for tinnitus earlier than April 20, 2000, 
is not warranted.  

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00 (all of the Act's provisions apply to claims 
filed before the effective date of the Act but not final as 
of that date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

On August 29, 2001, the final rules to amend VA adjudication 
regulations to implement the provisions of the VCAA were 
published in the Federal Register.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board notes, however, 
that except with respect to regulations governing 
applications to reopen previously and finally denied claims,

the provisions of this rule merely 
implement the VCAA and do not provide any 
rights other than those provided by the 
VCAA.  Therefore, [VA] will apply those 
provisions to any claim for benefits 
received by VA on or after November 9, 
2000, the VCAA's enactment date, as well 
as to any claim filed before that date 
but not decided by VA as of that date.  

66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

As the claims addressed in this appeal were filed before 
November 9, 2000, but were not finally decided as of that 
date, the provisions of the VCAA and the pertinent new 
regulations must be applied to these claims.  

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the veteran was notified by supplemental statements of the 
case, by letters from the RO, and at the hearings conducted 
in March and November 2001 of the evidence necessary to 
complete and substantiate his claims.  The supplemental 
statements of the case also advised the veteran of the 
applicable law.  

The Board therefore finds that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  VA also has a duty under the VCAA to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  It appears, however, that all of the 
evidence relevant to the issues on this appeal has been 
obtained.  Indeed, the evidentiary facts are not really 
disputed.  In both hearings, the veteran focused on the fact 
that he was not informed by military authorities of his 
bilateral hearing loss when he left service and that he 
gradually became aware of his hearing loss over the years.  
At both hearings, he indicated that he had not applied for 
service connection for bilateral hearing loss prior to 1999.  
He indicated in March 2001 that he had had contact with the 
RO over the years on a couple of occasions but that this 
concerned a claim for education benefits.  Although the 
veteran testified in March 2001 that he thought he had been 
treated by Dr. Sabado for hearing loss as early as 1984, 
there was no indication that at any time before the currently 
established effective dates, he communicated to VA an 
intention to apply for service connection for bilateral 
hearing loss or tinnitus.  See 38 C.F.R. § 3.155(a).  

The Board concludes that VA has satisfied its duties to 
notify and to assist the veteran with respect to the claims 
decided herein.  The Board is of the opinion that the veteran 
has submitted a substantially complete application for VA 
benefits and that there is no reasonable possibility that any 
further assistance VA would provide to the veteran would 
substantiate his current claims.  See 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(d)).  

Although Holliday v. Principi, 14 Vet. App. 280, 284-86 
(2001), held that all of the sections of the VCAA were 
retroactive, the Court of Appeals for Veterans Claims has 
also held that the holding in Holliday "was not intended to 
stand for the proposition that the VCAA requires remand of 
all pending claims and that this Court may not decide that 
the VCAA could not affect a pending matter."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  The Court 
has held the VCAA inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also VCAA § 3(a), 114 Stat. 2097, 38 U.S.C. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

As indicated above, the facts are not really in dispute; the 
current appeal really involves the application of current law 
to those facts and, while not perfectly analogous, this 
appeal is more akin to the appeal decided in Smith v. Gober, 
which involved a legal rather than a factual matter.  

In these circumstances, a remand would serve no useful 
purpose and would exalt form over substance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

VA has satisfied its duties to inform and assist the veteran 
in this case with respect to the issues addressed above.  
Further development of this claim and further expending of 
VA's resources with respect to it are not warranted.  


ORDER

An effective date earlier than May 28, 1999, for a grant of 
service connection for bilateral hearing loss is denied.  

An effective date earlier than April 20, 2000, for a grant of 
service connection for tinnitus is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

